Exhibit 10.27

SVB FINANCIAL GROUP

CHANGE IN CONTROL SEVERANCE PLAN AND

SUMMARY PLAN DESCRIPTION

1. Introduction. The purpose of this Plan is to provide assurances of specified
severance benefits to eligible key employees of the Company whose employment is
subject to being involuntarily terminated (other than for Cause, death or
permanent disability) or they resign from such employment for Good Reason
following a Change in Control. The Company recognizes that the potential of a
Change in Control can be a distraction to key employees and can cause such key
employees to consider alternative employment opportunities. The Plan is intended
to (i) assure that the Company will have continued dedication and objectivity of
its key employees, notwithstanding the possibility, threat or occurrence of a
Change in Control and (ii) provide the Company’s key employees with an incentive
to continue their employment and to motivate its key employees to maximize the
value of the Company upon a Change in Control for the benefit of its
stockholders. This Plan is an “employee welfare benefit plan,” as defined in
Section 3(1) of the Employee Retirement Income Security Act of 1974, as amended.
This Plan is governed by ERISA and, to the extent applicable, the laws of the
State of California. This document constitutes both the written instrument under
which the Plan is maintained and the required summary plan description for the
Plan.

2. Important Terms. To help you understand how this Plan works, it is important
to know the following terms:

(a) “Administrator” means the Company, acting through the Compensation Committee
of the Board or any person to whom the Administrator has delegated any authority
or responsibility pursuant to Section 7, but only to the extent of such
delegation.

(b) “Base Salary” means the base salary rate in effect for the subject Covered
Employee at the time of termination, or, if greater, as in effect immediately
prior to a Change in Control, exclusive of any bonus or other incentive cash
compensation, income from any stock options or other equity awards, supplemental
deferred compensation contributions made by the Company, pension or profit
sharing contributions or distributions (except as provided below), insurance
payments or proceeds, fringe benefits, or other form of additional compensation,
but specifically including any amounts withheld from base salary to provide
benefits pursuant to section 125, 401(k), or 402(g) of the Internal Revenue Code
or pursuant to any other plan or program of deferred compensation.

(c) “Board” means the Board of Directors of the Company.

(d) “Cause” means a Covered Employee’s dismissal or discharge by the Company
(or, if applicable, by the successor entity or one of their respective
affiliates) for one of the following reasons: (a) the commission by the Covered
Employee of an act of deliberately criminal or fraudulent misconduct in the line
of duty to the Company or one of its affiliates, including, but not limited to,
the willful violation of any material law, rule, regulation, or cease and desist
order applicable to the Covered Employee or the Company (or one of its
affiliates), a deliberate act that constitutes a conflict of interest with the
Company or the Company’s stockholders, or a deliberate breach of a fiduciary
duty owed by the Covered Employee to the Company (or one of its affiliates) or
the Company’s stockholders; (b) the Covered Employee’s



--------------------------------------------------------------------------------

habitual absence from work, intentional failure to perform stated duties, gross
negligence, or gross incompetence in the performance of stated duties; (c) the
Covered Employee’s chronic alcohol or drug abuse that results in a material
impairment of the Covered Employee’s ability to perform his or her duties as an
employee of the Company (or one of its affiliates) after reasonable
accommodation; (d) the rendering of a verdict of guilty against the Covered
Employee for any felony (other than a law relating to a traffic violation or
similar offense), whether or not in the line of duty; or (e) the Covered
Employee’s removal from his or her office with the Company or (one of its
affiliates) pursuant to an effective order under Section 8(e) of the Federal
Deposit Insurance Act 12 U.S.C. Section 1818(e).

The termination of a Covered Employee’s employment will be deemed to be for
“Cause” if such termination occurs as a result of the death or permanent
disability of the Covered Employee.

(e) “Change in Control” means (i) A merger or consolidation of the Company with
any other corporation, other than a merger or consolidation which would result
in beneficial owners of the total voting power in the election of directors
represented by the voting securities (“Voting Securities”) of the Company (as
the case may be) outstanding immediately prior thereto continuing to
beneficially own securities representing (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least fifty
percent (50%) of the total Voting Securities of the Company, or of such
surviving entity, outstanding immediately after such merger or consolidation;
(ii) the filing of a plan of liquidation or dissolution of the Company or the
closing of the sale, lease, exchange or other transfer or disposition by the
Company of all or substantially all of the Company’s assets; (iii) any person
(as such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”)) , other than (A) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company, or
(B) a corporation owned directly or indirectly by the stockholders of the
Company in substantially the same proportions as their beneficial ownership of
stock in the Company, is or becomes the beneficial owner (within the meaning of
Rule 13d-3 under the Exchange Act), directly or indirectly, of the securities of
the Company representing fifty percent (50%) or more of the Voting Securities;
or (iv) any person (as such term is used in Sections 13(d) or 14(d) of the
Exchange Act), other than (A) a trustee or other fiduciary holding securities
under an employee benefit plan of the Company, or (B) a corporation owned
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of stock in the Company, is or becomes the
beneficial owner (within the meaning or Rule 13d-3 under the Exchange Act),
directly or indirectly, of the securities of the Company representing
twenty-five percent (25%) or more of the Voting Securities of such corporation,
and within twelve (12) months of the occurrence of such event, a change in the
composition of the Board occurs as a result of which sixty percent (60%) or
fewer of the Directors are Incumbent Directors.

(f) “Company” means SVB Financial Group, a Delaware corporation, and any
successor by merger, acquisition, consolidation or otherwise that assumes the
obligations of the Company under the Plan.

(g) “Covered Employee” means an employee of the Company who has been designated
by the Administrator to participate in the Plan. Each such designated employee
will be a Tier 1, Tier 2 or Tier 3 Covered Employee as defined below.



--------------------------------------------------------------------------------

(h) “Determination Period” means the time period beginning on the date of the
Change in Control and ending twenty-four (24) months following the Change in
Control.

(i) “Effective Date” means March 13, 2006.

(j) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

(k) “Good Reason” means the occurrence of any of the following events without
the Covered Employee’s express written consent: (i) the material, involuntary
reduction in the Covered Employee’s responsibilities, authorities or functions
as an employee of the Company and/or affiliate thereof as in effect immediately
prior to a Change in Control, except in connection with the termination of the
Covered Employee’s employment for death, disability, retirement, fraud,
misappropriation, embezzlement or any listed exclusion from the definition of
Cause; (ii) a material reduction in the Covered Employee’s Base Salary; (iii) a
reduction in the Covered Employee’s Total Compensation to less than 85% of the
amount provided to the Covered Employee for the last full calendar year
immediately preceding the occurrence of a Change in Control; or (iv) a
relocation of the Covered Employee to a location more than fifty (50) miles from
the location at which the Covered Employee performed the Covered Employee’s
duties prior to a Change in Control, except for required travel by the Covered
Employee on the Company’s business to an extent substantially consistent with
the Covered Employee’s business travel obligations at the time of a Change in
Control.

(l) “Incumbent Directors” means members of the Board who either (A) are members
of the Board as of the date hereof, (B) are elected, or nominated for election,
to the Board with the affirmative votes of at least a majority of the members of
the Board who are Incumbent Directors described in (A) above at the time of such
election or nomination, or (C) are elected, or nominated for election, to the
Board with the affirmative votes of at least a majority of the members of the
Board who are Incumbent Directors described in (A) or (B) above at the time of
such election or nomination. Notwithstanding the foregoing, “Incumbent
Directors” will not include an individual whose election or nomination to the
Board occurs in order to provide representation for a person or group of related
persons who have initiated or encouraged an actual or threatened proxy contest
relating to the election of members of the Board.

(m) “Involuntary Termination” means a termination of employment of a Covered
Employee under the circumstances described in Section 4(a).

(n) “Plan” means this SVB Financial Group Change in Control Severance Plan, as
set forth in this document, and as hereafter amended from time to time.

(o) “Severance Benefit” means the compensation and other benefits the Covered
Employee will be provided pursuant to Section 4.

(p) “Tier 1 Covered Employee” means the Company’s Chief Executive Officer.

(q) “Tier 2 Covered Employee” means the Company’s Chief Financial Officer, Chief
Operating Officer and Chief Strategy Officer.



--------------------------------------------------------------------------------

(r) “Tier 3 Covered Employee” means all individuals designated as executive
officers by the Company not already included as a Tier 1 or Tier 2 Covered
Employee.

(s) “Total Compensation” means the amount of compensation paid by the Company to
a Covered Employee with respect to the calendar year immediately preceding the
occurrence of a Change in Control. Such amount will include the following
amounts paid with respect to such calendar year: the Covered Employee’s Base
Salary, any annual target incentive compensation, and any amounts withheld from
the Covered Employee’s base salary or bonus to provide benefits pursuant to
section 125, 401(k), or 402(g) of the Internal Revenue Code or pursuant to any
other plan or program of deferred compensation. Such amount will exclude any
bonus declared or paid from the warrant incentive plan of the Company, overtime
pay, any income from any stock options or other equity awards, supplemental
deferred compensation contributions made by the Company, pension or profit
sharing contributions or distributions (except included above), insurance
payments or proceeds, fringe benefits, amounts payable under the Company’s
Retention Program Plan) and other forms of additional compensation.
Notwithstanding the foregoing, any annual incentive compensation declared for
the calendar year immediately the occurrence of a Change in Control will relate
to the Covered Employee’s performance in the preceding calendar year.

3. Eligibility for Severance Benefit. An individual is eligible for the
Severance Benefit under the Plan, in the amount set forth in Section 4, only if
he or she is a Covered Employee on the date he or she experiences an Involuntary
Termination and executes, and does not revoke, a release in favor of the Company
as required by Section 4(c).

4. Severance Benefits.

(a) Triggering Event. A Covered Employee will receive the benefits described in
Section 4(b) if at any time within the Determination Period the Company (or any
parent or subsidiary of the Company) terminates such Covered Employee’s
employment without Cause, or

(i) at any time within the Determination Period the Covered Employee terminates
employment with the Company (or any parent or subsidiary of the Company)
following the occurrence of a Good Reason event, provided that such termination
shall not be considered to have occurred for Good Reason unless the Covered
Employee provides written notice to the Company within 90 days after the
occurrence of the Good Reason event and the Company fails to cure the issues
that Executive believes constitute Good Reason within 30 days after receipt of
such notice, and

the Covered Employee complies with the other requirements of this Section.

(ii) Benefits. Severance Benefit.

(1) Tier 1 Covered Employee. Each Tier 1 Covered Employee will be entitled to
receive a lump sum cash payment equal to 300% of his or her Base Salary and
target incentive bonus for the year during which such termination occurs.



--------------------------------------------------------------------------------

(2) Tier 2 Covered Employee. Each Tier 2 Covered Employee will be entitled to
receive a lump sum cash payment equal to 200% of his or her Base Salary and
target incentive bonus for the year during which such termination occurs.

(3) Tier 3 Covered Employee. Each Tier 3 Covered Employee will be entitled to
receive a lump sum cash payment equal to 100% of his or her Base Salary and
target incentive bonus for the year during which such termination occurs.

(iii) Such payment will be made within 60 days after the release required by
Section 4(c) becomes effective. Continued Medical Benefits. If the Covered
Employee, and any spouse and/or dependents of the Covered Employee (“Family
Members”) has medical and dental coverage on the date of Covered Employee’s
termination of employment under a group health plan sponsored by the Company,
the Company will pay or reimburse Covered Employee for the total applicable
premium cost for medical, dental and vision coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1986, as amended, and all applicable
regulations (referred to collectively as “COBRA”) for Covered Employee and his
or her Family Members for a period of up to twelve (12) months.

Notwithstanding the forgoing provisions of this Section 4(b)(ii), the Company
will have no obligation to reimburse the Covered Employee for the premium cost
of COBRA coverage beginning on or after the date the Covered Employee and his
Family Members first become eligible to obtain comparable benefits from a
subsequent employer.

(iv)

(v) Outplacement Services. The Company shall provide a Covered Employee with
outplacement services under the terms and conditions of the Company’s personnel
policies in effect immediately prior to the occurrence of a Change in Control.

(b) Parachute Payments. In the event that the Severance Benefits provided for in
this Plan or otherwise payable or provided to the Covered Employee without
regard to any additional payments required under this Section 4(b) (a “Payment”)
(i) constitute “parachute payments” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”) and (ii) but for this
Section 4(b), would be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then if the Covered Employee’s Payments are equal to or
are less than 330% of the Covered Employee’s “base amount” (as such term is
defined in Section 280G(b)(3) and the Treasury Regulations promulgated
thereunder), then the Covered Employee’s Severance Benefits will be delivered as
to such lesser extent which would result in no portion of such Payments being
subject to the Excise Tax.

If the Covered Employee’s Payments are greater than 330% of the Covered
Employee’s “base amount” (as such term is defined in Section 280G(b)(3) and the
Treasury Regulations promulgated thereunder), then the Covered Employee will be
entitled to receive an additional cash payment (a “Gross-Up Payment”) from the
Company in an amount equal to the sum of the Excise Tax and an amount sufficient
to pay the cumulative Excise Tax and all cumulative income taxes (including any
interest and penalties imposed with respect to such taxes) relating to the
Gross-Up Payment so that the net amount retained by Covered Employee is equal to
all payments to which Employee is entitled pursuant to the terms of this
Agreement (excluding the Gross-Up Payment) or otherwise less income taxes (but
not reduced by the Excise Tax or by income taxes attributable to the Gross-Up
Payment).



--------------------------------------------------------------------------------

Unless the Company and the Covered Employee otherwise agree in writing, any
determination required under this Section 4(b) will be made in writing in good
faith by the accounting firm serving as the Company’s independent public
accountants immediately prior to the Change in Control (the “Accountants”). In
the event of a reduction in benefits hereunder, the Covered Employee will be
given the choice of which benefits to reduce. For purposes of making the
calculations required by this Section 4(b), the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and the Covered Employee will furnish to
the Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section. The Company will
bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 4(b).

The Gross-Up Payment will be made no later than

(1) the end of the Covered Employee’s taxable year next following the taxable
year in which the Covered Employee remits payment of the Excise Tax or

(c) in the event that liability for the Excise Tax is subject to audit or
litigation, the end of the Covered Employee’s taxable year following the taxable
year in which the Excise Tax is remitted to the taxing authority, or where as a
result of such audit or litigation no taxes are remitted, the end of the Covered
Employee’s taxable year following the taxable year in which the audit is
completed or there is a final and nonappealable settlement or other resolution
of the litigation.Release. As a condition to receiving Severance Benefits under
this Plan, each Covered Employee will be required to execute and not revoke a
general release of claims in favor of the Company in a form reasonably
acceptable to the Company. The release will cover all claims arising out of the
Covered Employee’s Involuntary Termination and employment with the Company and
its subsidiaries and affiliates.

(d) Noncompetition and Nonsolicitation.

(i) Noncompetition. Unless the Company provides otherwise in writing, the
Covered Employee’s right to receive the severance payments set forth in
Section 4(b) (to the extent Covered Employee is otherwise entitled to such
payments) will be conditioned upon the Covered Employee not directly or
indirectly engaging in (whether as an employee, consultant, agent, proprietor,
principal, partner, stockholder, corporate officer, director or otherwise), nor
having any ownership interest in or participating in the financing, operation,
management or control of, any person, firm, corporation or business that
competes with Company (or any parent or subsidiary of the Company) or is a
customer of the Company (or any parent or subsidiary of the Company) for the
following period of time following an Involuntary Termination: eighteen
(18) months with respect to a Tier 1 Covered Employee, twelve (12) months with
respect to a Tier 2 Covered Employee and six (6) months with respect to a Tier 3
Covered Employee; provided, however, that nothing in this Section 4(c) will
prevent the Covered Employee from owning as a passive investment less than 1% of
the outstanding shares of the capital stock of a publicly-held corporation if
such shares are actively traded on the New York Stock Exchange or the Nasdaq
National Market or similar market or medium. Upon any breach of this section,
all Severance Benefits pursuant to Section 4(b) will immediately cease and



--------------------------------------------------------------------------------

the Company will be entitled to monetary damages (not to exceed the value of the
applicable Severance Benefits actually paid pursuant to Section 4(b)) or
equitable relief in the event of a breach of such covenant.

(ii) Nonsolicitation. Unless the Company provides otherwise in writing, the
Covered Employee’s right to receive the severance payments set forth in
Section 4(a) (to the extent Covered Employee is otherwise entitled to such
payments) will be conditioned upon the Covered Employee not, either directly or
indirectly, soliciting, inducing, attempting to hire, recruiting, encouraging,
taking away, hiring any employee of the Company or causing an employee to leave
his or her employment either for the Covered Employee or for any other entity or
person for the following period of time following any Involuntary Termination:
eighteen (18) months with respect to a Tier 1 Covered Employee, twelve
(12) months with respect to a Tier 2 Covered Employee and six (6) months with
respect to a Tier 3 Covered Employee. Upon any breach of this section, all
Severance Benefits pursuant to Section 4(a) will immediately cease and the
Company will be entitled to monetary damages (not to exceed the value of the
applicable Severance Benefits actually paid pursuant to Section 4(a)) or
equitable relief in the event of a breach of such covenant.

(e) Termination of Benefits. Benefits under this Plan will terminate immediately
for a Covered Employee if such Covered Employee, at any time, (i) violates any
proprietary information or confidentiality obligation to the Company, or
(ii) fails to follow the terms and conditions of this Plan, including, without
limitation, compliance with the provisions of Section 4(d).

(f) Non-Duplication of Benefits. Notwithstanding any other provision in the Plan
to the contrary, the Severance Benefits and other benefits provided hereunder
will be in lieu of any other severance and/or retention plan benefits and the
Severance Benefits and other benefits provided hereunder will be reduced by any
severance paid or provided to a Covered Employee under any other plan or
arrangement.

(g) Reduction of Benefits. The Company, in its sole discretion, will have the
authority to reduce a Covered Employee’s Severance Benefits hereunder by any
other severance benefits, pay in lieu of notice, or other similar benefits
payable to the Covered Employee by the Company that become payable in connection
with a written employment or severance agreement between the Covered Employee
and the Company. The Company will not have the authority to reduce a Covered
Employee’s Severance Benefits, in whole or in part, based upon any payment to
the Covered Employee for any period of time when services to the Company are
provided (including, without limitation, payment following notice pursuant to
the Worker Adjustment and Retraining Notification (the “WARN Act”) or any
similar foreign, federal or state law.

5. Vacation Days. Any unused vacation pay accrued as of a Covered Employee’s
date of Involuntary Termination will be paid at the time of the Covered
Employee’s termination of employment. No Covered Employee may use any accrued
but unused vacation pay to extend his or her Involuntary Termination date or to
postpone or delay the start of his or her Severance Period.

6. Withholding. The Company will withhold from any Severance Benefit all
federal, state, local and other taxes required to be withheld therefrom and any
other required payroll deductions.



--------------------------------------------------------------------------------

7. Administration. The Company is the administrator of the Plan (within the
meaning of Section 3(16)(A) of ERISA). The Plan will be administered and
interpreted by the Administrator (in his or her sole discretion). The
Administrator is the “named fiduciary” of the Plan for purposes of ERISA and
will be subject to the fiduciary standards of ERISA when acting in such
capacity. Any decision made or other action taken by the Administrator with
respect to the Plan, and any interpretation by the Administrator of any term or
condition of the Plan, or any related document, will be conclusive and binding
on all persons and be given the maximum possible deference allowed by law. The
Administrator has the authority to act for the Company (in a non-fiduciary
capacity) as to any matter pertaining to the Plan; provided, however, that this
authority does not apply with respect to (a) the Company’s power to amend or
terminate the Plan or (b) any action that could reasonably be expected to
increase significantly the cost of the Plan is subject to the prior approval of
the senior officer of the Company. The Administrator may delegate in writing to
any other person all or any portion of his or her authority or responsibility
with respect to the Plan.

8. Eligibility to Participate. The Administrator will not be excluded from
participating in the Plan if otherwise eligible, but he or she is not entitled
to act or pass upon any matters pertaining specifically to his or her own
benefit or eligibility under the Plan. The Administrator will act upon any
matters pertaining specifically to the benefit or eligibility under the Plan.

9. Amendment or Termination. Other than as expressly provided by Section 10,
this Plan cannot be amended, altered, suspended or terminated in a manner that
adversely affects a Covered Employee except upon six (6) months prior written
notice by the Company to the affected Covered Employee, which notice cannot be
given (i) after the occurrence of a Change in Control, or (ii) following or in
connection with the approval by the Board of a Change in Control (unless such
Change in Control is not reasonably expected to occur); provided, however, that
no such amendment, alteration, suspension or termination will affect the right
to any unpaid benefit of any Covered Employee whose termination date has
occurred prior to amendment, alteration, suspension or termination of the Plan.

10. Code Section 409A.

(a) Amendment. Notwithstanding anything in this Plan to the contrary, the
Company reserves the authority to amend the Plan as it deems necessary or
desirable, and without the consent of any Covered Employee or without providing
any advance notice of any such amendment, in order to ensure the Plan complies
with Section 409A of the Code and any regulations and other guidance issued
thereunder.

(b) Distributions. In the event that the Administrator determines that
Section 409A of the Code, or its regulations and other guidance issued
thereunder, would require the delay in the payment of any Severance Benefits to
a Covered Employee who would be considered a “Specified Employee” (as defined
below), the Administrator will, irrespective of any election to the contrary or
any other term of the Plan, delay the payment of Severance Benefits until the
date which is at least six (6) months after the date of the Covered Employee’s
termination of employment. For the purposes of this Section 10(b), the term
“Specified Employee” means any Covered Employee who would be considered a
“Specified Employee” as that term is defined in Section 409A(a)(2)(B)(i) of the
Code.



--------------------------------------------------------------------------------

11. Claims Procedure. Any employee or other person who believes he or she is
entitled to any payment under the Plan may submit a claim in writing to the
Administrator. If the claim is denied (in full or in part), the claimant will be
provided a written notice explaining the specific reasons for the denial and
referring to the provisions of the Plan on which the denial is based. The notice
will also describe any additional information needed to support the claim and
the Plan’s procedures for appealing the denial. The denial notice will be
provided within 90 days after the claim is received. If special circumstances
require an extension of time (up to 90 days), written notice of the extension
will be given within the initial 90-day period. This notice of extension will
indicate the special circumstances requiring the extension of time and the date
by which the Administrator expects to render its decision on the claim.

12. Appeal Procedure. If the claimant’s claim is denied, the claimant (or his or
her authorized representative) may apply in writing to the Administrator for a
review of the decision denying the claim. Review must be requested within 60
days following the date the claimant received the written notice of their claim
denial or else the claimant loses the right to review. The claimant (or
representative) then has the right to review and obtain copies of all documents
and other information relevant to the claim, upon request and at no charge, and
to submit issues and comments in writing. The Administrator will provide written
notice of his or her decision on review within 60 days after it receives a
review request. If additional time (up to 60 days) is needed to review the
request, the claimant (or representative) will be given written notice of the
reason for the delay. This notice of extension will indicate the special
circumstances requiring the extension of time and the date by which the
Administrator expects to render its decision. If the claim is denied (in full or
in part), the claimant will be provided a written notice explaining the specific
reasons for the denial and referring to the provisions of the Plan on which the
denial is based. The notice will also include a statement that the claimant will
be provided, upon request and free of charge, reasonable access to, and copies
of, all documents and other information relevant to the claim and a statement
regarding the claimant’s right to bring an action under Section 502(a) of ERISA.

13. Source of Payments. All Severance Benefits will be paid in cash from the
general funds of the Company; no separate fund will be established under the
Plan; and the Plan will have no assets. No right of any person to receive any
payment under the Plan will be any greater than the right of any other general
unsecured creditor of the Company.

14. Inalienability. In no event may any current or former employee of the
Company or any of its subsidiaries or affiliates sell, transfer, anticipate,
assign or otherwise dispose of any right or interest under the Plan. At no time
will any such right or interest be subject to the claims of creditors nor liable
to attachment, execution or other legal process.

15. No Enlargement of Employment Rights. Neither the establishment or
maintenance of the Plan, any amendment of the Plan, nor the making of any
benefit payment hereunder, will be construed to confer upon any individual any
right to be continued as an employee of the Company. The Company expressly
reserves the right to discharge any of its employees at any time, with or
without cause.

16. Applicable Law. The provisions of the Plan will be construed, administered
and enforced in accordance with ERISA and, to the extent applicable, the laws of
the State of California.



--------------------------------------------------------------------------------

17. Severability. If any provision of the Plan is held invalid or unenforceable,
its invalidity or unenforceability will not affect any other provision of the
Plan, and the Plan will be construed and enforced as if such provision had not
been included.

18. Headings. Headings in this Plan document are for purposes of reference only
and will not limit or otherwise affect the meaning hereof.

19. Indemnification. The Company hereby agrees to indemnify and hold harmless
the officers and employees of the Company, and the members of its boards of
directors, from all losses, claims, costs or other liabilities arising from
their acts or omissions in connection with the administration, amendment or
termination of the Plan, to the maximum extent permitted by applicable law. This
indemnity will cover all such liabilities, including judgments, settlements and
costs of defense. The Company will provide this indemnity from its own funds to
the extent that insurance does not cover such liabilities. This indemnity is in
addition to and not in lieu of any other indemnity provided to such person by
the Company.

20. Additional Information.

 

Plan Name:    SVB Financial Group Change in Control Severance Plan Plan Sponsor:
   SVB Financial Group    3003 Tasman Drive    Santa Clara, CA 95054
Identification Numbers:    EIN: 91-1962278    PLAN: 506 Plan Year:    Calendar
year Plan Administrator:    SVB Financial Group    Attention: Head of Human
Resources    3003 Tasman Drive    Santa Clara, CA 95054    (408) 654-7400 Agent
for Service of    Legal Process:    SVB Financial Group    Attention: General
Counsel    3003 Tasman Drive    Santa Clara, CA 95054    (408) 654-7400



--------------------------------------------------------------------------------

   Service of process may also be made upon the Plan Administrator. Type of Plan
   Severance Plan/Employee Welfare Benefit Plan Plan Costs    The cost of the
Plan is paid by the Company.

21. Statement of ERISA Rights. As a Covered Employee under the Plan, you have
certain rights and protections under ERISA:

(a) You may examine (without charge) all Plan documents, including any
amendments and copies of all documents filed with the U.S. Department of Labor,
such as the Plan’s annual report (IRS Form 5500). These documents are available
for your review in the Company’s Human Resources Department.

(b) You may obtain copies of all Plan documents and other Plan information upon
written request to the Plan Administrator. A reasonable charge may be made for
such copies.

In addition to creating rights for Covered Employees, ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate the Plan (called “fiduciaries”) have a duty to do so prudently and in
the interests of you and the other Covered Employees. No one, including the
Company or any other person, may fire you or otherwise discriminate against you
in any way to prevent you from obtaining a benefit under the Plan or exercising
your rights under ERISA. If your claim for a severance benefit is denied, in
whole or in part, you must receive a written explanation of the reason for the
denial. You have the right to have the denial of your claim reviewed. (The claim
review procedure is explained in Sections 11 and 12 above.)

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request materials and do not receive them within 30 days, you
may file suit in a federal court. In such a case, the court may require the Plan
Administrator to provide the materials and to pay you up to $110 a day until you
receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator. If you have a claim which is
denied or ignored, in whole or in part, you may file suit in a state or federal
court. If it should happen that you are discriminated against for asserting your
rights, you may seek assistance from the U.S. Department of Labor, or you may
file suit in a federal court.

In any case, the court will decide who will pay court costs and legal fees. If
you are successful, the court may order the person you have sued to pay these
costs and fees. If you lose, the court may order you to pay these costs and
fees, for example, if it finds that your claim is frivolous.

If you have any questions regarding the Plan, please contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, you may contact the nearest area office of the Employee
Benefits Security Administration (formerly the Pension and Welfare Benefits
Administration), U.S. Department of Labor, listed in your telephone directory,
or the Division of Technical Assistance and Inquiries, Employee Benefits
Security Administration, U.S. Department of Labor, 200 Constitution Avenue, N.W.
Washington, D.C. 20210. You may also obtain certain publications about your
rights and responsibilities under ERISA by calling the publications hotline of
the Employee Benefits Security Administration.



--------------------------------------------------------------------------------

22. Execution.

In Witness Whereof, the Company, by its duly authorized officer, has executed
this Plan on the date indicated below.

 

SVB Financial Group By:  

/s/ KENNETH P. WILCOX

Name:   Kenneth P. Wilcox Title:   President and Chief Executive Officer Date:  
October 24, 2007